Case: 13-40243      Document: 00512467465         Page: 1    Date Filed: 12/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-40243                        December 11, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GABRIEL SANCHEZ-CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-1268


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gabriel Sanchez-Cruz appeals the 57-month sentence imposed upon his
guilty plea conviction for being found unlawfully present in the United States
after having previously been deported, in violation of 8 U.S.C. § 1326. The
district court enhanced Sanchez-Cruz’s sentence based upon its finding that
his prior California conviction for lewd acts with a child aged 14 or 15 was a
conviction for a crime of violence under U.S.S.G. § 2L1.2(b)(1)(A). Sanchez-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40243    Document: 00512467465    Page: 2    Date Filed: 12/11/2013


                                No. 13-40243

Cruz argues that the offense for which he was convicted did not qualify as a
crime of violence because the statute under which he was convicted was overly
broad and did not constitute “sexual abuse of a minor.”
      Sanchez-Cruz did not object on this basis in the district court.
Accordingly, we review for plain error only. See United States v. Chavez-
Hernandez, 671 F.3d 494, 497 (5th Cir. 2012). In 2006, Sanchez-Cruz was
convicted under CAL. PENAL CODE ANN. § 288(c)(1). Under a plain meaning
approach, his conviction was for the enumerated offense of “sexual abuse of a
minor” and, accordingly, a crime of violence under § 2L1.2(b)(1)(A)(ii). See
§ 2L1.2, comment (n.1(B)(iii)); United States v. Rodriguez, 711 F.3d 541, 552-
53 (5th Cir. 2013) (en banc), petition for cert. filed (June 6, 2013) (No. 12-
10695). Sanchez-Cruz cannot demonstrate that the district court committed a
clear or obvious error. See Puckett v. United States, 556 U.S. 129, 135 (2009);
see also United States v. Henao-Melo, 591 F.3d 798, 806 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                      2